892 F.2d 85
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Floyd Vincent YOUNG, Defendant-Appellant.
No. 89-50105.
United States Court of Appeals, Ninth Circuit.
Submitted Dec. 5, 1989.*Decided Dec. 13, 1989.

Before GOODWIN, Chief Judge, and SCHROEDER and O'SCANNLAIN, Circuit Judges.

ORDER

1
This appeal is dismissed for want of jurisdiction.   Fed.R.Crim.P. 11(a)(2);   United States v. Carrasco, 786 F.2d 1452, 1453-54 (9th Cir.1986).


2
The record contains no written evidence of a condition attached to the guilty plea.   Whether or not "something was said" orally during the sentencing proceedings may be an issue to be explained in a petition filed under 28 U.S.C. § 2255.   This appeal is dismissed without prejudice to any further remedy the appellant may seek.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  Circuit Rule 34-4